 

Exhibit 10.22

 

 

CONSULTING AGREEMENT

 

                THIS CONSULTING AGREEMENT (“Agreement”), made effective as of
May 1, 2001, by and between VirtualFund.com, Inc., a Delaware corporation (the
“Company”), and MSJ & Associates, LLC, a Minnesota corporation (“Consultant”)
controlled by Monte Johnson, a Minnesota corporation (“Principal”).

 

RECITALS:

 

                A.            The Company and Consultant desire to enter into
this Agreement to confirm the terms and conditions of Consultant’s retention as
an independent contractor and consultant.

 

AGREEMENTS:

 

                NOW, THEREFORE, in consideration of the mutual promises,
agreements and covenants contained in this Agreement, the parties hereby
covenant and agree as follows:

 

                1.             Engagement of Consultant to Perform Consulting
Services. The Company hereby engages Consultant to provide general and overall
managerial and financial advice and consulting services to the Company as may be
requested by the Company from time to time, and Consultant accepts such
engagement and hereby agrees to perform such services for the Company, as an
independent contractor, and not as an employee, during the Term of this
Agreement. The services to be performed by Consultant hereunder shall include
the services and duties generally provided by a Chief Executive Officer of a
corporation, and such additional services as may be reasonably requested from
time to time by the Company (collectively, the “Services”). All of the Services
provided by the Consultant shall be provided personally through, and only
through, Principal, unless otherwise agreed by the Board of Directors of the
Company. The Consultant shall at all times be and remain subject to the control
and direction of the Board of Directors, and in performing Services the
Consultant shall at all times carry out the reasonable directions and
instructions of the Board of Directors (unless contrary to law or regulation).

 

                2.             Authority and Title; Performance Standards.
During the Term, the Principal, on behalf of the Consultant, shall be designated
as the acting Chief Executive Officer of the Company, and shall have the powers
and authorities, and shall be subject to the duties and obligations, inherent in
such office. The Principal shall report directly to the Board of Directors and
such other persons, if any, as may be directed by the Board of Directors.
Consultant shall perform the Services as and when requested by the Company
during the Term. Consultant may determine the particular hours and days for the
performance of the Services, provided that the Services are performed on a
timely basis, and provided that Principal is generally available during normal
business hours of the Company. The parties acknowledge that the Services are not
expected to be required on a full-time basis. Except as otherwise provided
herein, Consultant shall not be prohibited from providing services to others
during the Term, provided the Consultant is available to the Company to provide
Services hereunder. In the performance of the Services, Consultant shall act in
good faith and shall use all reasonable efforts to comply with all reasonable
requests of the Company during the term of this Agreement. Consultant shall
perform the Services diligently and to the best of Consultant’s and Principal’s
ability. Principal shall be

 

 

--------------------------------------------------------------------------------


 

subject to any and all fiduciary duties owed to the Company which are inherent
with the office held hereunder. Consultant represents and warrants to the
Company that there are no restraints upon Consultant or Principal which will or
could prohibit Consultant from fulfilling his obligations hereunder.

 

                3.             Term. Subject to the terms and provisions of this
Agreement, the term of this Agreement and Consultant’s engagement hereunder,
shall be for an indefinite term which shall end on five (5) days written notice
by either party, unless terminated earlier in accordance with the terms and
provisions of Section 7 hereof (the “Term”).

 

                4.             Consulting Fee. In consideration for the Services
rendered hereunder, Consultant shall receive a fee of One Hundred Seventy-five
Dollars ($175.00) per hour for Services requested by the Company and actually
rendered by Consultant during the Term (the “Fee”), including travel time for
Company requested or required business travel. The Fee shall be payable monthly,
in arrears, within five days of Consultant’s submittal of an invoice to the
Company detailing the hours spent and Services performed. Upon the execution of
this agreement, the Company shall deposit with the Consultant the amount of
$15,000.00 to be held as a deposit until the termination of this Agreement. At
termination, Consultant’s final invoice shall be paid from such deposit, and any
excess deposit shall be immediately refunded to the Company, or the Company
shall immediately pay any deficiency, as applicable. All fees for Services
rendered before the effective date of this Agreement shall be paid in full,
within two days of the execution hereof. The Consultant acknowledges and agrees
that only the Consultant, and not the Principal, shall be entitled to the Fee or
any portion thereof. The Consultant shall be solely responsible for any
compensation or remuneration to the Principal.

 

                5.             Relationship of Parties. Consultant (whether or
not acting through the Principal) is and shall be deemed to be an independent
consultant, and the Company and Consultant acknowledge and agree that the
relationship created by this Agreement is not that of joint venturers or of
employer and employee. Consultant and Principal shall not be entitled to
participate in any life, disability, accident and health insurance,
hospitalization, pension, retirement, or any other employee benefits of the
Company. Consultant shall be responsible for any and all taxes associated with
the payment of the Fee, and shall report and pay such taxes consistent with the
provisions of this Agreement. The Company shall not be entitled to direct the
method of performance of the Services. Consultant, through Principal as chief
executive officer, shall have the authority to bind the Company to any contract,
agreement or arrangement without specific approval or authorization by the Board
of Directors, but only with respect to transactions in the ordinary course of
the business of the Company. All contracts, agreements, arrangements or other
transactions which are not in the ordinary course of the business of the Company
shall require the specific or general authorization of the Board of Directors.
The provisions of this Section shall survive the expiration or termination of
this Agreement.

 

                6.             Reimbursement for Expenses. Consultant shall be
promptly reimbursed by the Company for all reasonable travel (including
transportation, meals, lodging other reasonable travel costs) and other expenses
actually and properly incurred in the performance of the Services hereunder;
provided, however, that any individual expense in excess or $500 must be
approved in advance by a member of the Company’s Executive Committee. For all
expenses in

 

 

2

--------------------------------------------------------------------------------


 

excess of $25, Consultant shall furnish to the Company applicable statements,
receipts and vouchers and otherwise comply with the substantiation and
documentation provisions of the applicable Internal Revenue Service Regulations.
Consultant shall endeavor to mitigate its travel costs and time to the extent
feasible. Consultant shall be entitled to a cell phone allowance of $150.00 per
month (without required substantiation) and applicable mileage reimbursement for
business travel beyond normal commuting. Company shall provide Consultant with
necessary office equipment sufficient to permit Consultant to provide Services,
without charge to Consultant.

 

                7.             Termination. Notwithstanding any provisions of
this Agreement to the contrary, this Agreement and Consultant’s retention
hereunder may be terminated by the Company immediately and without prior notice
for cause. As used in this Section 7, the term “cause” shall mean: (i) gross
negligence of Consultant or Principal in the performance of the Services; (ii)
willful neglect of Consultant’s or Principal’s duties or willful refusal to
comply with the reasonable requests for Services by the Company; or (iii)
dishonesty, theft, fraud or other criminal act on the part of Consultant or
Principal.

 

                8.             Limits of Liability and Indemnity. In connection
with the performance of Services, the Consultant shall not be liable to the
Company, or to anyone who is entitled to any right due to any relationship with
the Company, for any acts or omissions in the performance of Services on the
part of the Consultant or the Principal, except when said acts or omission of
the Consultant or Principal are due to willful misconduct or gross negligence.
The Company shall hold the Consultant free and harmless from any obligations,
costs, claims, judgments, attorneys’ fees, and attachments arising from or
growing out of the Services or in any way connected with the rendering of
Services, except when the same shall arise due to the willful misconduct or
gross negligence of the Consultant. The Company shall cause the Consultant to be
covered by its liability and directors’ and officers’ insurance coverage to the
extent permissible. Subject to the foregoing limitations, the Company shall be
obligated to indemnify Consultant to the full extent permitted in Minnesota
Statutes, Section 302A.521, subject to the provisions of such statute.

 

                9.             Confidential Information. Consultant acknowledges
that the confidential and proprietary information and data (which shall mean
information or data not known or generally available to the public) obtained by
Consultant and Principal during the course of performing Services under this
Agreement concerning the Company’s business, affairs, products, inventions,
processes, techniques, equipment, machinery, apparatus, business operations,
technical information, drawings, specifications, materials, know how, and the
like, and any knowledge or information developed by Consultant or Principal as a
result of performing Services hereunder (collectively referred to as the
“Confidential Information”), are all the sole property of the Company.
Consultant agrees to hold (and shall cause Principal to hold) all Confidential
Information in confidence and not to disclose the same, without the prior
written consent of the Company, to anyone for any reason at any time (unless so
required by law or legal process, and then only after written notice to the
Company and a reasonable opportunity for the Company to challenge, at its cost,
such disclosure). Consultant shall not (and shall cause Principal to not),
directly or indirectly, use or permit the use of any Confidential Information
for any purpose, other than performing the Services hereunder, without the
written consent of Company. Consultant shall use (and cause Principal to use)
its best efforts to prevent publication, disclosure

 

 

3

--------------------------------------------------------------------------------


 

or other use or transmission of any Confidential Information. Upon the
termination or expiration of this Agreement, or earlier if requested by the
Company, Consultant agrees to return (and cause Principal to return) to the
Company all Confidential Information in the possession of Consultant or
Principal , regardless of the form of such Confidential Information. The
provisions of this Section shall survive the expiration or termination of this
Agreement.

 

                10.          Intellectual Property Rights.

 

(a)           Without limiting the Company’s rights arising by law or custom,
Consultant acknowledges that the Company shall exclusively own, and Consultant
hereby assigns, transfers, and conveys to the Company, all discoveries, work
product, trademarks, service marks, trade names, brand names, software,
copyrights, inventions, improvements, patents and other intellectual property
rights produced, created, developed or conceived by Consultant or Principal
during the Term of this Agreement, whether registered or unregistered, which
relate to the Company’s business (collectively, the “Intellectual Property
Rights”). Consultant shall disclose all such Intellectual Property Rights to the
Company, and Consultant agrees to execute and deliver all documents required by
the Company to document or perfect the Company’s exclusive ownership of the
Intellectual Property Rights.

 

(b)           Consultant further agrees that all copyrightable works developed
by the Consultant or the Principal, either alone or with others, prior to or
during the Term of this Agreement, which relate in any way to the Company’s
business, shall be considered to be works made for hire and the ownership of and
the copyrights to such works shall be the exclusive property of the Company.
Consultant shall disclose all such works to the Company, and Consultant agrees
to execute and deliver all documents required by the Company to document or
perfect the Company’s exclusive ownership of such works.

 

(c)           Upon the termination or expiration of this Agreement, or earlier
if requested by the Company, Consultant agrees to return to the Company all
tangible (including electronic storage) elements of the Intellectual Property
Rights and works in the possession of Consultant, regardless of the form of such
Intellectual Property Rights and works.

 

(d)           The provisions of this Section shall survive the expiration or
termination of this Agreement.

 

                11.          Consideration; Remedies. Consultant acknowledges
and agrees that the covenants set forth in Sections 9 and 10 above are
conditions to the offer of retention by the Company on the terms and for the
compensation provided hereunder and that a portion of the consideration paid to
Consultant hereunder is being paid by the Company in consideration for such
covenants. Consultant further acknowledges and agrees that any breach of any of
the covenants set forth in Sections 9 or 10 above would result in immediate and
irreparable injury to the Company for which money damages would be an inadequate
remedy. Accordingly, Consultant agrees that the Company will have the right to
obtain equitable relief including an injunction to enforce the terms of Sections
9 or 10 of this Agreement in addition to any other

 

 

4

--------------------------------------------------------------------------------


 

legal or equitable remedies that may be available to the Company. In the event
of any violation by Consultant of the terms of Sections 9 or 10 of this
Agreement or any action or proceeding brought in connection with such violation,
the losing party (if there be a losing party) shall be required to pay the
reasonable costs and legal fees of the other party in pursuing any of its rights
with respect to this Agreement, in addition to the damages actually sustained.
The provisions of this Section shall survive the expiration or termination of
this Agreement.

 

                12.          Notices. Except as otherwise specifically provided,
any notice in writing required or permitted to be given in respect of this
Agreement shall be sufficiently given if delivered to the party by hand, by
Federal Express or similar overnight carrier service or mailed by registered or
certified mail, postage pre-paid, return receipt requested to the following
addresses:

 

Company:

VirtualFund.com, Inc.

 

Tim Duoos c/o Equity Securities

 

701 Xenia Ave. So.

 

Golden Valley, MN  55416

 

Attn:  Chairman of the Board

 

Phone:  (763) 923-2261

 

Telecopy:  (763) 923-2267

 

 

Consultant:

MSJ & Associates, LLC

 

Monte Johnson

 

1033 Brooks Ave. W

 

Roseville, MN

 

Phone:  (612) 803-3869

 

Telecopy:  (651) 490-9411

 

                Any notices shall be deemed to have been received by the party
to whom it is addressed if mailed as aforesaid on the third business day
following the date of mailing, or if sent by facsimile transmission as aforesaid
on the first business day following the date of transmission. Consultant shall
be required to inform the Company of any change of address as soon as it occurs.

 

                13.          No Waiver. The failure or delay on the part of any
party in exercising any right, power or remedies under this Agreement or
available to such party at law or in equity, shall not operate or be construed
as a waiver of such right, power or remedy. Any waiver of a right, power or
remedy under this Agreement must be in writing and signed by the party granting
the waiver. The giving of a waiver in one instance or for one purpose shall not
create any implied obligation to give a waiver in another instance or for
another purpose.

 

                14.          Governing Law. This Agreement shall be governed by
and construed in accordance with the laws of the State of Minnesota, without
giving effect to choice of law principle thereof.

 

                15.          Entire Agreement. The parties hereto agree that
this Agreement constitutes the entire understanding of the parties and
supersedes and replaces all oral or written representations

 

 

5

--------------------------------------------------------------------------------


 

and that this Agreement shall not be amended, modified or supplemented in any
respect except by a subsequent written Agreement signed by both parties hereto.

 

                16.          Successors and Assigns. The rights and obligations
of the parties under this Agreement may not be assigned by either party without
the written consent of the other, which consent shall not be unreasonably
withheld. The Agreement shall inure to the benefit of and be binding upon the
parties hereto and upon the heirs, executors, administrators and personal
representatives of Consultant and the successors and permitted assigns of the
Company.

 

                17.          Severability. Subject to the provisions of
applicable law, in the event that any term or provision of this Agreement, or
any part or aspect thereof, shall be deemed by a court of competent jurisdiction
to be overly broad in scope or duration or both, the court considering the same
shall have the power and authority, and the parties hereby direct such court to
exercise such power and authority, to modify such term or provision to limit
such scope and duration so that such term or provision is no longer overly broad
and to enforce the same as so limited. Subject to the foregoing sentence, in the
event that any provisions of this Agreement shall be held to be invalid or
unenforceable for any reason, such invalidity or unenforceability shall attach
only to such provisions and shall not affect or render invalid or unenforceable
any other provision of this Agreement, it being the intent of the parties that
the terms and provisions of this Agreement shall be deemed to be severable into
separate and independent covenants.

 

                18.          Counterparts. This Agreement may be executed in any
number of counterparts each of which when executed shall be deemed to be an
original and one and the same instrument.

 

                IN WITNESS WHEREOF, the parties hereto have executed this
Consulting Agreement as of the date and year first above written.

 

VIRTUALFUND.COM, INC.

 

MSJ & ASSOCIATES, LLC

 

 

 

 

 

By

/s/ Timothy R. Duoos

 

By

/s/ Monte Johnson

Its

Chairman

 

Its

President

 

 

6

--------------------------------------------------------------------------------


 

Principal Joining Restrictions

 

                The Principal hereby acknowledges that the Principal will
receive personal benefit from the Consultant entering into this Agreement. As an
inducement to the Company to enter into this Agreement, the Principal hereby
agrees to be personally bound to all of the covenants, restrictions and
obligations of the Company contained in Sections 9, 10 and 11 of this Agreement.

 

 

/s/ Monte Johnson

Monte Johnson

 

 

7

--------------------------------------------------------------------------------